Exhibit23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8 No.333-137173) pertaining to the InnerWorkings, Inc. 2006 Stock Incentive Plan of our reports dated March2, 2011, with respect to the consolidated financial statements and schedule of InnerWorkings, Inc. and the effectiveness of internal control over financial reporting of InnerWorkings, Inc., included in this Annual Report (Form 10-K) for the year ended December31, 2010. /s/ Ernst& Young LLP Chicago, IL March2, 2011
